DETAILED ACTION
This office action is in response to Applicant’s communication of 1/26/2022. Amendments to claims 1, 3 and 16 have been entered.  Claims 2, 11, 14, 15, 25, 27 and 28 were previously canceled.  New claims 29-31 have been entered.  Claims 1, 3-10, 12, 13, 16-24, 26 and 29-31 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12, 13, 16-24, 26 and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 3 are directed to system and claim 16 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for allocating and matching trade orders, i.e. securities trading, which is a fundamental economic practice, e.g. completing a financial transaction, and commercial or legal interaction, e.g. business relations through completing sales and thus grouped as Certain Methods of Organizing Human Activity.  
[1] “… receive the incoming order and to attempt to match the incoming order with one or more of the plurality of previously received but unsatisfied orders;”
[2] “… determine an occurrence of an event, wherein the event comprises a signal indicative of available processing capacity …, wherein the signal indicative of available processing capacity …. allows the … process the plurality of incoming orders4Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US according to available processing capacity … by regulating the incoming flow of the plurality of incoming orders relative to available processing capacity ….;”
[3] “… receive, …, an incoming order and store the received incoming order …;”
[4] “… upon the occurrence of the event, forward at least a subset of the stored received incoming orders …;”
[5] “… access the data stored in the plurality of records and determine an elapse of time and based on a magnitude thereof, rearrange and divide the plurality of records of the order book … into at least one non-overlapping subset thereof, each comprising at least one record, as a function of the time of receipt thereof compared to the magnitude of the elapse of time, the number of subsets of arranged records diminishing with each iteration as the elapse of time increases, wherein the arrangement and division of the plurality of previously received but unsatisfied orders into the at least one subset thereof is based on the time of receipt of each of the plurality of previously received but unsatisfied orders being within a threshold of the time of receipt of another of the plurality of previously received but unsatisfied orders, the magnitude of the threshold being a function of the magnitude of the determined elapse of time, wherein those 
[6] “… allocate each of the received subset of the stored incoming orders for a transaction counter thereto at the order price for a total quantity of the financial5Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US instrument that is less than the quantity of each of the received subset of the stored incoming orders,…”
[7] “… operative, upon receipt of each of the received subset of the stored incoming orders, to search …, as arranged at the time of receipt of the incoming order, to identify one or more suitable orders of the previously received but unsatisfied orders to which to … allocate the quantity of each of the received subset of the stored incoming orders to, wherein the quantity of each of the received subset of the stored incoming orders is first allocated to each subset of records which includes at least one of the identified suitable previously received but unsatisfied orders according to a first in first out (“FIFO”) allocation algorithm and subsequently thereto, allocate the quantity allocated to each subset of records for further allocation among the identified suitable previously received but unsatisfied orders stored therein according to a pro rata allocation algorithm.”
	Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a first and second “processor” coupled with various “memory” suitably 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed and databases to perform the claimed limitation steps. A plain reading of Applicant’s specification discloses that all computing elements relied upon to perform the abstract idea of allocating and matching trade orders, i.e. securities trading, are  those that are off-the-shelf, generic and commercially available, see at least paragraphs [00154-00163] and [00170].  The fact that the computing elements are recited at a high-level of generality (i.e., as generic computers with processors with memory suitably programmed and searchable databases to perform the generic computer functions) amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing, categorizing, transmitting and receiving, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). For instance, processing incoming orders relative to processing capacity is an abstract process but for the nominal recitation of a “signal” and a “processor”.  Please refer to the prior art of record that discloses this feature known prior to the priority date of the instant 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed with software to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, the process steps italicized above from claim 3, claims 1 and 16 being similar, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, accessing and forwarding of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); see MPEP 2106.05(d)(II). 
Dependent claims 4-10, 12, 13, 17-24, 26, and 29-31 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 4 and 17 merely recite that there is a residual amount/quantity remaining after completing a trade match which is a known concept further limiting the abstract idea.  Claims 5-9 and 18-22 merely define the time element and how it is arrived at. But for the 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for allocating and matching trade orders, i.e. securities trading further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for allocating and matching trade orders, i.e. securities trading) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors, databases and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for allocating and matching trade orders, i.e. securities trading) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.
Response to Arguments
Applicant’s arguments to the 35 U.S.C. 101 rejection of claims 1, 3-10, 12, 13, 16-24 and 26, filed in the Remarks dated 1/26/2022, have been fully considered but they are not persuasive. 
On page 19 of the Remarks, Applicant argues “The claims do not describe a fundamental economic practice or a mental process. Applicants submit that despite that the claimed system may be used to match financial transactions with prior counter transactions, the claimed system/architecture is a technical solution and a technical improvement to the management of electronic data records in a transaction processing system.”  Examiner respectfully disagrees. 
It is clear, that once all additional elements are stripped from the claim language, the limitation left are directed to the abstract idea of allocating and matching trade orders, i.e. securities trading. The thrust of the invention is to prioritize the matching of incoming orders with resting, unfulfilled orders.  Matching newly received trade orders with resting, as not yet fulfilled, trade orders is a business problem that existed before the advent of computing technology.  As such, this is a Certain Method of Organizing Human Activity in that matching trades is a fundamental economic practice as well as a commercial or legal interaction.  The determining steps and even receiving of a signal as to the capacity of the processor relative to the received inflow of orders can be accomplished by human beings but for the nominal recitation of the generic computing elements.  There is still no underlying technical detail to the signal received other than the capacity of the processor is being reached.  The human analog to this is a broker(s) receiving incoming orders, organizing the by time, category, etc., and determining that they have reached their capacity to process the orders.  There is no technical detail so as to interpret the signal other than as merely being an indication that the processing capacity of the generic, off-the-shelf, commercially available processor or buffer or memory has reached its 
On pages 20-24, Applicant argues that the instant claims are 101 eligible because they integrate any alleged abstract idea into a practical application.  Specifically arguing “The signal indicative of available processing capacity of the match engine processor allows the electronic trading system to process the plurality of incoming orders according to available processing capacity of the match engine processor by regulating the incoming flow of the plurality of incoming orders relative to available processing capacity of the match engine processor.”, “Therefore, the processing and storage resources of the matching engine processor are conserved since market participants who place their orders first cannot lock up the order book database due to their time priority.”  
	Selectively storing trade orders in a “buffer”, e.g. a memory, to then be forwarded based on an occurrence of an event is not a practical application of the judicial exception. Namely, because Applicant, as claimed, is using generic memory to store and forward information based on criteria that is not wholly technical in nature such that it is more than applying the exception on a computer used as a tool and generally linking the use of the judicial exception to a particular technological environment. Furthermore, storing, retrieving and forwarding data/information is a most insignificant extra-solution activity and well-understood, routine and conventional computing activity.  Replacing humans with computers may make this process more efficient, but automating an analog process, directed to an abstract idea, does not improve the underlying generic computing elements, either individually or as an ordered combination working together in their ordinary capacity.  Applicant receives and stores incoming trade orders, i.e. transaction requests, in a non-transitory memory before forwarding said trade orders to the matching engine 
	With regard to Applicant’s arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment’ or implementing the abstract idea on  idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Preemption is not a stand-alone test and preemption concerns have been addressed by the examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice, the computer system was specifically programmed to execute the specifically claimed steps. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only regulating incoming trade orders for subsequent trade order matching in general, but also the specific type of regulating incoming trade orders for subsequent trade order matching. That the present claims do not preempt the field of regulating incoming trade orders for subsequent trade order matching does not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc.,728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). The Ultramercial decision makes it clear that Patent Owner’s arguments regarding pre-emption “are not a substitute for the proper two-part test under Alice”.
On pages 24-29, Applicant argues that the recited claims do not preempt the use of the abstract idea and amount to significantly more than the judicial exception.  Specifically arguing “The claimed structural limitations and architecture enable the reduction of the computational load on a matching engine and impose meaningful limits that allow for regulating the rate of Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-USspecific manipulation of the data records which store previously received but unsatisfied orders to coalesce those data records into a diminishing number of subsets to which two different allocation algorithms are applied to allocate an incoming order. Thus, the claims recite limitations that amount to significantly more than the judicial exception and that are neither understood, routine, nor conventional in the field at the time of the instant application's priority date.” and further, ‘“Applicants request that the Examiner refer to MPEP § 2106.05 (d) entitled “Well-Understood, Routine, Conventional Activity [R-10.2019]”, (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants’ claims to show that the claimed limitations, in the claimed combination, were well understood, routine or conventional.”’
	The steps of the claims, taken individually or as an ordered combination, have been identified as corresponding to an abstract idea. The additional elements in the claims are a  first and second “processor” coupled with various “memory” suitably programmed with various “logic” and an orderbook “database” (claim 1), an orderbook “database”,  match engine “memory”, “electronic trading system”, order buffer “memory”, a “processor” and an interval “processor” (claim 3) and an incoming order “processor”, buffer “memory”, an interval order “processor” and a match engine “processor” (claim 16). It is clear, through a plain reading of Applicant’s specification, that the computing processors are suitably programmed to perform the abstract idea, see at least paragraphs [0047-0056] and [00154-00164] and [00170]. Furthermore, forwarding data/information when a generic processor has reached its capacity recites a computing function that is disclosed in the prior art of record not relied upon in any art rejection. 
	According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter),
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
	1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
	2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
	3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
	4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
	The fact that a generic computing system such as described above can be suitably programmed, may be used to perform the claimed method and the fact that the claims at Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Examiner has also provided additional citation to a publication disclosing storing trade orders in a temporary memory before forwarding to be matched. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of allocating and matching trade orders, i.e. securities trading. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. For example, deciding to receive and store trade orders and releasing them for matching based on certain criteria, e.g. time or capacity. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed processor(s), memories, databases or buffers are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in allocating and matching trade orders, i.e. securities trading, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 3-10, 12, 13, 16-24, 26 and 29-31 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/15/2022